ORDER
PER CURIAM.
M.H. (“Mother”) appeals the juvenile court’s judgment terminating her parental rights to her two minor children, B.J.M. and J.R.M.
We have reviewed the briefs and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).